Exhibit 10.1
 
AURUM EXPLORATIONS, INC.


STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (“Agreement”) is made as October 27, 2010 by and
between Aurum Explorations, Inc., a Nevada corporation (the “Company”), and
Yau-sing Tang, an individual with a business address of Suite 903, Allied Kajima
Building, 138 Gloucester Road, Wanchai, Hong Kong (the “Purchaser”).




AGREEMENT


It is agreed as follows:


1. PURCHASE AND SALE OF SHARES.
 
1.1 Purchase and Sale.  In reliance upon the representations and warranties of
the Company and Purchaser contained herein and subject to the terms and
conditions set forth herein, at the Closing, the Purchaser shall purchase, and
the Company shall sell and issue to Purchaser, three million three hundred
twenty-six thousand nine hundred (3,326,900) shares (the “Shares”) of its common
stock, par value $0.001 per share (the “Common Stock”), in exchange for the
cancellation of a preexisting debt of the Company to the Purchaser of $33,269
(the “Debt”).
 
2. CLOSING.
 
2.1 Date and Time.  The closing of the sale of Shares contemplated by this
Agreement (the “Closing”) shall occur upon satisfaction of the conditions set
forth in Sections 2.2 and 2.3 below.  
 
2.2 Deliveries by Purchaser.  The Purchaser shall deliver the following at the
Closing:
 
2.2.1 an executed copy of this Agreement.
 
2.2.2 An executed Debt Waiver instrument made by the Purchaser in favor of the
Company in the full amount of the Debt (the “Debt Waiver”), which Debt Waiver
shall be submitted as payment of the purchase price hereunder (the “Purchase
Price”).
 
2.3 Deliveries by Company.  At the Closing, or as soon thereafter as
practicable, the Company will deliver the following to the Purchaser:
 
2.3.1 the certificate(s) representing the Shares purchased by Purchaser, with
each such Share being in definitive form and registered in the name of the
Purchaser or the Purchaser’s nominee, against delivery to the Company by the
Purchaser of the items set forth in paragraph 2.2 above.  Any instructions for
registration of the Shares in a name other than that of the Purchaser shall
require such registered owner to affirm the Purchaser’s warranties and
representations and covenants set forth herein.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
As a material inducement to the Purchaser to enter into this Agreement and to
purchase the Shares, the Company represents and warrants that the following
statements are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects at Closing, except as
expressly qualified or modified herein.
 
 
 
1

--------------------------------------------------------------------------------

 
 
3.1 Organization and Good Standing.  The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada and has full corporate power and authority to enter into and perform its
obligations under this Agreement.  
 
3.2 Validity of Transactions.  This Agreement, and each document executed and
delivered by the Company in connection with the transactions contemplated by
this Agreement, have been duly authorized, executed and delivered by the Company
and is each the valid and legally binding obligation of the Company.
 
3.3 Valid Issuance of Shares.  The Shares that are being issued to Purchaser
hereunder, when issued, sold and delivered in accordance with the terms hereof
for the consideration expressed herein, will be duly and validly issued, fully
paid and nonassessable and free of restrictions on transfer, other than
restrictions on transfer under this Agreement and under applicable federal and
state securities laws, and will be free of all other liens and adverse claims.
 
3.4 No Violation.  The execution, delivery and performance of this Agreement
will not violate any law or any order of any court or government agency
applicable to the Company, as the case may be, or the Articles of Incorporation
or Bylaws of the Company.


4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.
 
The Purchaser hereby represents, warrants and covenants with the Company as
follows:


4.1 Capacity.  The Purchaser has the requisite capacity to enter into this
Agreement and the Debt Waiver, to purchase the Shares hereunder, and to carry
out and perform its obligations under the terms of this Agreement and the Debt
Waiver.
 
4.2 Due Execution.  This Agreement and the Debt Waiver have been duly executed
and delivered by the Purchaser, and, upon due execution and delivery by the
Company, this Agreement and the Debt Waiver will be valid and binding agreements
of the Purchaser.
 
4.3 Access to Information.  The Purchaser has been given full and complete
access to the Company for the purpose of obtaining such information as the
Purchaser or its qualified representative has reasonably requested in connection
with the decision to purchase the Shares.  The Purchaser has been afforded the
opportunity to ask questions of the officers of the Company regarding its
business prospects and the Shares, all as the Purchaser or its qualified
representative have found necessary to make an informed investment decision to
purchase the Shares.
 
4.4 No 1933 Act Registration.  The Purchaser has been advised that the Shares
have not been registered under the 1933 Act or applicable state securities laws
and that the Shares are being offered and sold pursuant to Regulation S under
the 1933 Act and that the Company’s reliance upon Regulation S is predicated in
part on the Purchaser’s representations as contained herein.
 
4.5 Investment Intent.  The Purchaser is acquiring the Shares for the
Purchaser’s own account, not as a nominee or agent, for investment and not with
a view to or for resale in connection with any distribution or public offering
thereof within the meaning of the 1933 Act, except pursuant to an effective
registration statement under the 1933 Act and the Purchaser has no present
intent of selling or otherwise distributing the Shares, except in compliance
with applicable securities laws.
 
 
2

--------------------------------------------------------------------------------

 
 
4.6 Non U.S. Person.  The Purchaser hereby certifies that he is not a U.S.
Person (as defined in Regulation S) and is not acquiring the Shares for the
account or benefit of any U.S. Person.  At the time of the origination of
contact concerning this Agreement, and at the date of execution and delivery of
this Agreement, the Purchaser was outside the United States, its territories and
possessions.
 
4.7 Transfer Restrictions.  The Purchaser shall not attempt to have registered
any transfer of the Shares not made in accordance with the provisions of
Regulation S.  In addition to any other  restrictions on transfer set forth in
this Agreement, the Purchaser agrees to transfer the Shares only in accordance
with the provisions of Regulation S, pursuant to registration under the
Securities Act, or  pursuant  to an available exemption from registration, and
in accordance with any applicable state securities laws, and not to engage in
hedging transactions with regard to the Shares unless in compliance with the
Securities Act. Unless so registered or exempt therefrom, such transfer
restrictions shall include but not be limited to, and the Purchaser covenants
the following:


                           (i) The Purchaser shall not sell the Shares publicly
or privately, or through any short sale, or other hedging transaction to any
U.S. Person, whether directly or indirectly, or for the account or benefit of
any such U.S. Person for the restricted period mandated by Regulation S after
the purchase of the Shares unless registered or exempt from registration;


                           (ii) Any other offer or sale of the Shares shall be
made only if (A) during the restricted period any subsequent purchaser certifies
in writing that it is not a U.S. Person and is not acquiring the Shares for the
account or benefit of any U.S.  Person, or (B) after the restricted period the
Shares are purchased in a transaction that did not require registration under
the Securities Act and applicable Blue Sky laws; and


                           (iii) Any  transferee  of the Shares who acquires the
Shares during the Regulation S restricted  period shall agree in writing to
resell the Shares only in accordance with the provisions  of  Regulation  S,
pursuant to  registration  under the Securities Act, or pursuant to an available
exemption from registration.
 
4.8 Directed Selling Efforts.  Neither the Purchaser, its affiliates or any
person acting on behalf of the Purchaser or any such affiliates has engaged, or
will engage, in any Directed Selling Efforts (as defined in Regulation S under
1933 Act with respect to the Shares or any distribution, as that term is used in
the definition of Distributor in Regulation S under the 1933 Act, with respect
to the Shares.
 
4.9 No Solicitation.  Neither the Company nor any person acting on its behalf
made to the Purchaser or any person acting on its behalf in the United States
any statement conveying a purpose or intent to sell the Shares to the
Purchaser.  The Purchaser was outside the United States, its territories, and
possessions at the time of the execution of this Agreement.
 
4.10 No Market Conditioning.  Neither the Purchaser, any affiliate of the
Purchaser, nor any person acting on their behalf has undertaken or carried out
any activity for the purpose of, or that could reasonably be expected to have
the effect of, conditioning the market in the United States, its territories or
possessions, for any of the Shares.
 
4.11 No Scheme.  The transactions contemplated by this Agreement:
 
(a)           have not been pre-arranged with a purchaser located in the United
States, its territories or possessions, or who is a U.S. Person; and
 
(b)           are not part of a plan or scheme to evade the registration
provisions of the 1933 Act.
 
 
3

--------------------------------------------------------------------------------

 
 
4.12 No Nominee.  The Purchaser is purchasing the Shares for its own account for
the purpose of investment and not (A) with a view to, or for sale in connection
with, any distribution thereof, or (B) for the account of or on behalf of any
U.S. Person.
 
4.13 No Groups.  The Purchaser is not an entity or group that has been formed
principally for the purpose of investing in securities not registered under the
1933 Act.
 
4.14 Legend.  The Purchaser understands that the Shares have not been registered
under the 1933 Act and may not be transferred or resold except pursuant to an
effective registration statement or exemption from registration and each
certificate representing the Shares will be endorsed with the following legend:
 
“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”
 
“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
4.15 Stop Transfer.  The Purchaser agrees that the Company shall refuse to
register any transfer of the Shares not made in accordance with Regulation S,
pursuant to registration under the 1933 Act, or pursuant to an exemption from
registration under the 1933 Act, and that the Company may place a stop transfer
order with its registrar and stock transfer agent (if any) covering all
certificates representing the Shares.
 
4.16 Economic Risk.  The Purchaser can bear the economic risk of an investment
in the Shares, including the total loss of such investment.
 
4.17 Suitability.  The Purchaser believes, in light of the information provided
in this Agreement, the purchase of the Shares pursuant to the terms of this
agreement is an appropriate and suitable investment for the Purchaser.
 
4.18 Investment Knowledge and Experience.  The Purchaser is experienced and
knowledgeable in financial and business matters, capable of evaluating the
merits and risks of purchasing the securities offered herein by the Company.
 
4.19 Non-Contravention.  The purchase of the Shares by the Purchaser does not
contravene any of the applicable securities legislation in the jurisdiction in
which the Purchaser resides and does not trigger:  (i) any obligation to prepare
and file a prospectus or similar document or any other report with respect to
the purchase, or (ii) any registration requirement or other securities
compliance obligation on the part of the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
5. MISCELLANEOUS.
 
5.1 Governing Law.  This Agreement shall be governed by and construed under the
laws of the State of Nevada.
 
5.2 Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.
 
5.3 Entire Agreement.  This Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement among the
parties with regard to the subjects hereof and no party shall be liable or bound
to any other party in any manner by any representations, warranties, covenants,
or agreements except as specifically set forth herein or therein.  Nothing in
this Agreement, express or implied, is intended to confer upon any party, other
than the parties hereto and their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided herein.
 
5.4 Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be effective when delivered personally,
or sent by telex or telecopier (with receipt confirmed), provided that a copy is
mailed by registered mail, return receipt requested, or when received by the
addressee, if sent by Express Mail, Federal Express or other express delivery
service (receipt requested) in each case to the appropriate address set forth
below:
                                                               

       
If to the Company:  
 Inc. Plan of Nevada
613 Saddle River Court
Henderson, NV  89001
       
If to the Purchaser:
Suite 903, Allied Kajima Building
138 Gloucester Road, Wanchai, Hong Kong



5.5 Faxes and Counterparts.  This Agreement may be executed in one or more
counterparts.  Delivery of an executed counterpart of the Agreement by facsimile
transmission shall be equally as effective as delivery of an executed hard copy
of the same.  
  
[Signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 

 

  THE PURCHASER:          
 
By:
/s/        YAU-SING TANG                  

  THE COMPANY:          
 
By:
/s/        Yau-sing Tang       Chief Executive Office          

 
 
6

--------------------------------------------------------------------------------

 